1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorneys for Defendant
6    Samuel R. Fogg

7
                              IN THE UNITED STATES DISTRICT COURT
8
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                    Case No. 6:18-MJ-0042-JDP
11
                     Plaintiff,                    UNOPPOSED MOTION AND ORDER TO
12                                                 VACATE REVIEW HEARING AND
             v.                                    TERMINATE PROBATION
13
      SAMUEL R. FOGG,
14
                     Defendant.
15
16
17          Comes Defendant, Samuel Fogg, by counsel David Harshaw, and hereby requests that the
18   review hearing in this case be vacated and that the defendant’s probation be terminated early.
19          Defendant makes this request for the following reasons:
20          On November 28, 2018, Defendant pled guilty to dui and violating a closure. The Court
21   sentenced Defendant in accord with the agreement of the parties: (1) twelve months of
22   unsupervised probation; (2) obey all laws and advise the Court and Government Officer within
23   seven days of being cited or arrested for any alleged violation of law; (3) pay a $ 1480.00 fine
24   and a $ 20.00 special assessment; (4) attend AA or other approved program 2 times per week for
25   6 months; (5) attend DMV 1st time offender course in state of residence; and (6) provide
26   documentation for all attendance. A review hearing is currently set for October 22, 2019.
27   Probation is set to terminate on November 28, 2019.
28          As of this date, Defendant has paid the entire amount of his fine, his assessment and his
1    restitution. He has no new law violations. He has completed his DMV course and his AA and
2    has provided proof to the government. Accordingly, Defendant requests that his October 22,
3    2019 review hearing be vacated. He also requests that his probation be terminated early. The
4    United States, through Legal Officer Susan St. Vincent, does not oppose this motion.
5
6    DATED: October 15, 2019                     Respectfully submitted,
7
                                                 HEATHER E. WILLIAMS
8                                                Federal Defender

9                                                /s/ David Harshaw
                                                 DAVID HARSHAW
10                                               Assistant Federal Defender
11
                                                 Attorneys for Samuel R. Fogg
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   ORDER
1
2             The court, being sufficiently advised, orders that the review hearing set for October 22,
3    2019 in Case No. 6:18-MJ-0042-JDP be vacated. Further, the defendant’s probationary period is
4    terminated.
5
     IT IS SO ORDERED.
6
7
     Dated:      October 15, 2019
8                                                        UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
